Case 19-60048-grs       Doc 68     Filed 08/01/19 Entered 08/01/19 14:59:39           Desc Main
                                   Document      Page 1 of 3


                         UNITED STATES BANKRUPCTY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                 LONDON DIVISION


IN RE:                                               )              CHAPTER 13
                                                     )
                                                     )
MICHAEL ROY PRICE                                    )              Case No.: 19-60048
                                                     )
                                                     )      CUMBERLAND VALLEY
                                                     )      NATIONAL BANK’S AMENDED
                                                     )      MOTION FOR RELIEF FROM
                                                     )      STAY AND DEBTOR
                                                     )      ABANDONMENT OF
                                                     )      PROPERTY FROM THE
                                                     )      ESTATE
                                                     )

       Pursuant to 11 U.S.C. § 362 AND 11 U.S. C. § 554 of the Bankruptcy Code, Cumberland

Valley National Bank and Trust Company (CVNB) respectfully states as follows for its Motion:

       1. CVNB is a party in interest in this Chapter 7 Bankruptcy Proceeding by virtue of its

status as a creditor holding a perfected first mortgage lien on certain real property owned by

Michael Roy Price (the “Debtor”), to wit:        1567 County Farm Road, London, Kentucky

(hereinafter the “Property”), which secures a debt scheduled in this Bankruptcy Proceeding.

       2. CVNB has filed a proof of claim proving its interest, which claim is of record

as Claim No. 21 in the Claims Register and attached hereto as Exhibit 1.

       3. As of January 10, 2019, when Debtor filed their Petition herein, Debtor owed

CVNB a total of $349,974.75 in principal, accrued interest and late fees, including amounts for

and costs incurred through that date.

       4. There is no equity in the collateral available for unsecured creditors. Debtor estimates

that value of his 100% fee interest in the property at $561,900.00. See Petition at Schedule A.

       5. Moreover, Debtor’s Schedule C demonstrates that Debtor claims no exemption as to
Case 19-60048-grs        Doc 68     Filed 08/01/19 Entered 08/01/19 14:59:39            Desc Main
                                    Document      Page 2 of 3


the Property.

       6. Thus, there is no equity, or insufficient equity, in the Property to merit the stay

remaining in place, and that pursuant to 11 U.S.C. § 554(b) CVNB states that the Property is of

inconsequential value and benefit to the Estate.

       7. Thus, the Court should modify or terminate the automatic state under 11 U.S.C. §

362(d)(2) because Debtor lacks any equity in the Property, and the Property is not necessary to an

effective reorganization.

       WHEREFORE, CVNB requests that the Court enter an appropriate Order Terminating the

Automatic State and for Abandonment of Property from the Estate so as to allow it to proceed with

a state-court foreclosure case or agreed upon auction. CVNB tenders a proposed Order for the

Court’s consideration.



                                                              Respectfully Submitted,

                                                              //s// Jeffrey T. Weaver
                                                              Jeffrey T. Weaver
                                                              Cumberland Valley National Bank
                                                              P.O. Box 709
                                                              London, KY 40743-0709
                                                              Tel: 606-878-7010
                                                              Fax: 606-877-3028
                                                              jeffweaver@cvnb.com

                                             NOTICE

        Pursuant to Local Rules 4001-1 and 9013-1, Movant, CVNB observes that because this is
a Chapter 7 case, (a) if no Response to this Motion is filed within fourteen (14) days of its date of
service, the Court will grant the relief requested, and (b) if a Response stating good cause for a
hearing is filed within fourteen (14) days of the date of service of this Motion, the Court will
schedule a hearing at the Court’s convenience.
Case 19-60048-grs        Doc 68     Filed 08/01/19 Entered 08/01/19 14:59:39              Desc Main
                                    Document      Page 3 of 3




                                  CERTIFICATE OF SERVICE

        On this the 30th day of July, 2019, the undersigned served a copy of the foregoing
electronically on all parties of record, which includes all parties identified in Local Rule 4001-1(f),
in accordance with the method established under this Court’s CM/ECF Administrative Procedures
and Standing Order.

BY U.S. MAIL TO:

Michael Roy Price
1567 County Farm Road
London, KY 40741
                                                               //s//Jeffrey T. Weaver________
                                                               Counsel for Cumberland Valley
                                                               National Bank and Trust Company
